Hadley, J.
— This is an appeal from the second division of the Appellate Court under clause 3, §1337j Burns 1901, which reads as follows: “In any case decided by either of said divisions of the Appellate Court any losing party shall have the right to appeal to the Supreme Court, only when the amount in controversy, exclusive of costs *417and interests on tlie. judgment of the trial court exceeds $6,000.”
This action is by appellees against appellants for the partition of real estate. The suit involved simply the parting of real estate between tenants in common, and the controversy rested upon the proper construction to be given to the will of John Barrett, deceased. There was no money demand nor money judgment in the case. The judgment appealed from to the Appellate Court is one decreeing partition between the parties as made and reported by the commissioners appointed for that purpose. This court has héld that the “amount in controversy,” as used in the above statute, relates only to money demands and money judgments. Smith v. American, etc., Co., 160 Ind. 141. The appeal therefore can not be entertained.
Appeal dismissed.